Case 0:19-cv-61350-RKA Document 42 Entered on FLSD Docket 03/31/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-61350-CIV-ALTMAN/Hunt



  In re: Citrix Data Breach Litigation


  ______________________________________/

                                                ORDER

         THIS MATTER comes before the Court on the Parties’ Notice of Settlement [ECF No.

  41]. The Notice indicates this matter has settled in full. Being fully advised, the Court hereby

         ORDERS that the Clerk of Court is directed to CLOSE this case. Any pending motions

  are DENIED as moot. Any pending deadlines and hearings are TERMINATED. The parties shall

  file a stipulation of dismissal within sixty (60) days of this Order.

         DONE AND ORDERED in Fort Lauderdale, Florida this 30th day of March 2020.




                                                           _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
